UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     KATHY MOORE HALL,                               DOCKET NUMBER
                 Appellant,                          DC-0752-16-0124-I-1

                  v.

     DEPARTMENT OF LABOR,                            DATE: September 14, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Kathy Moore Hall, Greenbelt, Maryland, pro se.

           Jamila B. Minnicks, Esquire, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed her appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or
     regulation or the erroneous application of the law to the facts of the case; the

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     administrative judge’s rulings during either the course of the appeal or the initial
     decision were not consistent with required procedures or involved an abuse of
     discretion, and the resulting error affected the outcome of the case; or new and
     material evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed. See title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).            After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review. Except as expressly MODIFIED by
     this Final Order to dismiss the appellant’s individual right of action (IRA) appeal
     for lack of jurisdiction because she failed to establish that she exhausted her
     administrative remedies before the Office of Special Counsel (OSC), we AFFIRM
     the initial decision.

                                      BACKGROUND
¶2         The appellant filed a Board appeal in which she appeared to allege that the
     agency retaliated against her for filing grievances and an equal employment
     opportunity (EEO) complaint and making protected disclosures by issuing her a
     false performance appraisal, denying her a contracting officer warrant, denying
     her leave, and harassing and stalking her until she was forced to resign. Initial
     Appeal File (IAF), Tab 1 at 6-8.       In her appeal, the appellant referenced a
     September 2, 2015 letter from OSC and stated that she had received a response
     from OSC informing her that it would not pursue her complaint, but she did not
     submit a copy of OSC’s letter. Id. at 6.
¶3         Because it was not clear from the appellant’s submission which type of
     appeal she was raising, the administrative judge issued a jurisdictional order
     informing the appellant of her jurisdictional burden concerning both an IRA
     appeal and an involuntary resignation appeal.      IAF, Tab 3.    In response, the
                                                                                        3

     appellant submitted various documents relating to her grievances and EEO
     complaint, without substantively addressing the Board’s jurisdiction. IAF, Tab 8.
¶4         The agency moved to dismiss the appeal for lack of jurisdiction, asserting
     that the appellant’s conclusory allegations failed to amount to nonfrivolous
     allegations that her resignation was involuntary and that she failed to present any
     evidence showing that she had exhausted her administrative remedies with OSC.
     IAF, Tab 5 at 7, Tab 6 at 12-16.
¶5         Without holding the appellant’s requested hearing, the administrative judge
     issued an initial decision dismissing the appeal for lack of jurisdiction.      IAF,
     Tab 14, Initial Decision (ID). The administrative judge found that the appellant
     failed to nonfrivolously allege that her working conditions were so intolerable
     that a reasonable person would have felt compelled to resign. ID at 5-7.          In
     particular, she found that, even taking as true the appellant’s vague and
     conclusory claims that because of discrimination and retaliation she did not
     receive a contracting officer warrant, was denied leave for doctor’s appointments
     related to her Office of Workers’ Compensation Program (OWCP) claim, and
     received an inaccurate performance appraisal, such claims failed to amount to
     nonfrivolous allegations that her working conditions were so intolerable that a
     reasonable person would have felt compelled to resign. ID at 5.
¶6         Regarding the appellant’s performance appraisal, the administrative judge
     noted that the appellant received an effective rating throughout her tenure with
     the agency, her rating in the specific elements rose from her initial rating, and her
     performance rating did not result in a performance-based action or the denial of a
     within-grade increase. ID at 5-6. As to the appellant’s claim that she was denied
     leave hours for OWCP-related appointments, the administrative judge found that
     the agency’s failure to provide the requested leave did not constitute a
     nonfrivolous allegation that the agency created a hostile work environment
     because OWCP, not the agency, makes the determinations regarding the
     appellant’s entitlement to such benefits. ID at 6.
                                                                                            4

¶7          The appellant has filed a petition for review in which she asserts that she
      does not understand the appeal process and the administrative judge erred in not
      affording her sufficient time to secure legal representation. Petition for Review
      (PFR) File, Tab 1 at 1. The agency has filed a response in opposition to the
      appellant’s petition. PFR File, Tab 5.

                       DISCUSSION OF ARGUMENTS ON REVIEW
¶8          The appellant does not dispute the administrative judge’s findings that she
      failed to nonfrivolously allege that the agency rendered her working conditions so
      intolerable that a reasonable person would have felt compelled to resign, and we
      discern no reason to disturb the administrative judge’s findings. 2
¶9           Although the administrative judge indicated that the appellant was
      potentially raising an IRA appeal and provided notice regarding how to establish
      Board jurisdiction over an IRA appeal, IAF, Tab 3 at 1, 5-11, she did not address
      this claim in the initial decision. Any error, however, does not provide a basis for
      review, because as set forth below we find that the appellant failed to establish
      Board jurisdiction over her claims as an IRA appeal. See Panter v. Department of
      the Air Force, 22 M.S.P.R. 281, 282 (1984) (stating that an adjudicatory error that
      is not prejudicial to a party’s substantive rights provides no basis for reversal of
      an initial decision).
¶10         Under 5 U.S.C. § 1214(a)(3), an employee is required to exhaust her
      administrative remedies with OSC before seeking corrective action from the
      Board in an IRA appeal.           Mason v. Department of Homeland Security,
      116 M.S.P.R. 135, ¶ 8 (2011).         An appellant filing an IRA appeal has not
      exhausted her OSC remedy unless she has filed a complaint with OSC and either


      2
        The appellant’s general assertion on review that some of the information contained in
      the initial decision is inaccurate, PFR File, Tab 1 at 1, does not establish a basis for
      reversal because she has not explained which factual findings are inaccurate and has not
      identified any specific evidence in the record that demonstrates that such findings are
      inaccurate. See 5 C.F.R. 1201.115(a).
                                                                                        5

      OSC has notified her that it was terminating its investigation of her allegations or
      120 calendar days have passed since she first sought corrective action. Simnitt v.
      Department of Veterans Affairs, 113 M.S.P.R. 313, ¶ 8 (2010). To satisfy the
      exhaustion requirement, the appellant must inform OSC of the precise ground of
      her charge of whistleblowing, giving OSC a sufficient basis to pursue an
      investigation that might lead to corrective action. Mason, 116 M.S.P.R. 135, ¶ 8.
      To establish Board jurisdiction over an IRA appeal, the appellant must prove
      exhaustion with OSC, not just present nonfrivolous allegations of exhaustion. Id.,
      ¶ 9.   She may meet this burden by, among other things, providing her OSC
      complaint, any amendments to the complaint, OSC’s correspondence discussing
      the claims, and her responses to OSC’s correspondence discussing the claims.
      See Baldwin v. Department of Veterans Affairs, 113 M.S.P.R. 469, ¶ 8 (2010).
      The Board may consider only those disclosures of information and personnel
      actions that the appellant raised before OSC. Mason, 116 M.S.P.R. 135, ¶ 8.
¶11          Here, the appellant failed to provide any evidence or argument establishing
      that she exhausted her administrative remedies with OSC. Nor does she address
      the issue of OSC exhaustion on review.       Because the appellant has failed to
      establish exhaustion before OSC as to any of the disclosures raised in her Board
      appeal, the Board lacks jurisdiction over the appeal. See Boechler v. Department
      of the Interior, 109 M.S.P.R. 638, ¶¶ 9-12 (2008) (dismissing an IRA appeal for
      failure to exhaust when the appellant’s evidence of exhaustion did not show that
      he raised before OSC the same issues raised in his appeal), aff’d, 328 F. App’x
      660 (Fed. Cir. 2009).
¶12          On review, the appellant argues that the administrative judge abused her
      discretion by failing to afford her sufficient time to retain an attorney. PFR File,
      Tab 1 at 1.    She asserts that she did not understand the appeal process and
      believes she has been taken advantage of and needs legal representation, but
      cannot afford an attorney. Id. She also contends that she was forced to file her
                                                                                         6

      appeal because of OSC’s deadline, which did not allow her sufficient time to seek
      legal counsel. Id.
¶13         Although the Board has found it appropriate at times to dismiss an appeal
      without prejudice while an appellant seeks representation, see, e.g., Cloonan v.
      U.S. Postal Service, 70 M.S.P.R. 226, 227-28 (1996), there are no Board
      regulations specifically governing the dismissal of an appeal without prejudice;
      rather, the dismissal of an appeal without prejudice is a procedural option that is
      committed to the sound discretion of the administrative judge, Henry v.
      Department of Veterans Affairs, 110 M.S.P.R. 213, ¶ 6 (2008).
¶14         The record below reflects that the appellant filed a pleading in which she
      stated that she wished to “cancel/withdraw” her appeal until she could obtain
      legal counsel. IAF, Tab 10 at 3. In response, the administrative judge issued a
      show cause order advising the appellant that withdrawing her appeal is an act of
      finality and notifying her that if she chose to withdraw her appeal she would not
      be able to reinstate it at a later time. IAF, Tab 11. The appellant responded to
      the show cause order indicating again that she wanted to cancel/withdraw her
      appeal because she had filed it pro se to meet the filing deadline but that,
      inasmuch as the appeal process was difficult to follow, it was in her best interest
      to seek counsel, and she had a right to be represented. IAF, Tab 13 at 2. She
      further indicated, however, that she was not in a position to hire legal counsel.
      Id. Because the appellant’s assertions reflected a desire to pursue her appeal, the
      administrative judge did not dismiss the appeal as withdrawn.
¶15         Under these circumstances, we find that the administrative judge did not
      abuse her discretion by failing to dismiss the appeal without prejudice. While it
      is clear that the appellant has a statutory right to be represented by an attorney or
      other representative under 5 U.S.C. § 7701(a)(2), it is the appellant’s—not the
      Board’s—obligation to secure representation.          Grassell v. Department of
      Transportation, 40 M.S.P.R. 554, 564 (1989).          Here, the appellant did not
      indicate below that she was seeking representation or intended to do so in the
                                                                                            7

      foreseeable future. To the contrary, she explicitly stated that she was not in a
      position to hire an attorney. IAF, Tab 13 at 2. Further, the appellant had almost
      5 months from the date she filed her initial appeal to obtain legal or other
      representation before the administrative judge issued the initial decision.        The
      appellant also has not obtained an attorney or other type of representative to
      represent her on review.
¶16         To the extent the appellant argues that she cannot afford an attorney,
      PFR File, Tab 1 at 1, with an exception not applicable to the circumstances
      involved in this appeal, 3 it is well settled that there is no law, rule, or regulation
      requiring the Board to appoint counsel to represent a party to an appeal, see, e.g.,
      Innocent v. Office of Personnel Management, 108 M.S.P.R. 453, ¶ 10, aff’d,
      296 F. App’x 925 (Fed. Cir. 2008); Rosado v. Department of the Air Force,
      46 M.S.P.R. 539, 541 n.1 (1991); Butler v. Office of Personnel Management,
      46 M.S.P.R. 288, 291 n.2 (1990).      Likewise, the appellant had the right to secure
      a representative who was not a lawyer, if she so wished.
¶17         Thus, we find that the administrative judge did not abuse her discretion by
      not dismissing the appeal without prejudice to refiling.




      3
        In French v. Office of Personnel Management, 810 F.2d 1118, 1120 (Fed. Cir. 1987),
      the U.S. Court of Appeals for the Federal Circuit remanded a disability retirement
      appeal to the Board with instructions to formulate a procedure to ensure the presence of
      a competent conservator or attorney in a case involving “an apparently nonfrivolous
      claim of past incompetence by one presently incompetent.” The Board has determined,
      however, that the French procedures, through which the Board may request pro bono
      representation of apparently mentally incompetent appellants, do not extend beyond
      retirement appeals. See Marbrey v. Department of Justice, 45 M.S.P.R. 72, 75 (1990).
                                                                                     8

                  NOTICE TO THE APPELLANT REGARDING
                     YOUR FURTHER REVIEW RIGHTS 4
      The initial decision, as supplemented by this Final Order, constitutes the
Board’s final decision in this matter. 5 C.F.R. § 1201.113. You have the right to
request review of this final decision by the U.S. Court of Appeals for the Federal
Circuit.
      The court must receive your request for review no later than 60 calendar
days after the date of this order.       See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
has held that normally it does not have the authority to waive this statutory
deadline and that filings that do not comply with the deadline must be dismissed.
See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you want to request review of the Board’s decision concerning your
claims     of   prohibited   personnel   practices   under   5   U.S.C.   § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the U.S. Court of Appeals for the
Federal Circuit or any court of appeals of competent jurisdiction. The court of
appeals must receive your petition for review within 60 days after the date of this
order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If you choose
to file, be very careful to file on time. You may choose to request review of the
Board’s decision in the U.S. Court of Appeals for the Federal Circuit or any other
court of appeals of competent jurisdiction, but not both. Once you choose to seek




4
   The administrative judge afforded the appellant mixed-case appeal rights. ID
at 11-13. However, when, as here, the Board lacks jurisdiction over an appeal, we
provide notice of nonmixed appeal rights. Conforto v. Merit Systems Protection Board,
713 F.3d 1111, 1117-19 (2013). In addition, the administrative judge did not afford the
appellant notice of appeal rights under the Whistleblower Protection Enhancement Act
of 2012. We have provided the appellant the proper review rights here.
                                                                                  9

review in one court of appeals, you may be precluded from seeking review in any
other court.
         If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information about the U.S. Court of Appeals for the Federal Circuit is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.            Additional
information about other courts of appeals can be found at their respective
websites, which can be accessed through the link below:
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
         If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                             ______________________________
                                           Jennifer Everling
                                           Acting Clerk of the Board
Washington, D.C.